*651ORDER
PER CURIAM.
Richard Aisup (Appellant) appeals from a judgment of conviction of unlawful use of a weapon, Section 571.030.1(4) RSMo (1994), after a jury trial in the Circuit Court of St. Louis County. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s ruling was not an abuse of discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).